


110 HR 858 IH: To amend the Emergency Supplemental Appropriations Act

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 858
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Melancon (for
			 himself, Mr. Baker,
			 Mr. McCrery,
			 Mr. Jefferson,
			 Mr. Boustany,
			 Mr. Alexander, and
			 Mr. Jindal) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Emergency Supplemental Appropriations Act
		  for Defense, the Global War on Terror, and Hurricane Recovery, 2006 to
		  authorize the Federal Emergency Management Agency to provide additional
		  assistance to State and local governments for utility costs resulting from the
		  provision of temporary housing units to evacuees from Hurricane Katrina and
		  other hurricanes.
	
	
		1.Federal assistance for
			 utility costs resulting from the provision of temporary housing units to
			 evacuees from Hurricane Katrina and other hurricanesSection 2401 of the Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Hurricane
			 Recovery, 2006 (Public Law 109–234; 120 Stat. 460) is amended by striking
			 12 months and inserting 24 months .
		
